Petition for Writ of Mandamus and
Motion for Emergency Relief Denied and Memorandum Opinion filed December 31, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01264-CV
____________
 
IN RE AHMADALI VIRANI AND NAAN PROPERTIES L.L.C., Relators
 
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            On December 30, 2010, relators filed an emergency motion for
temporary relief and a petition for writ of mandamus in this court.  See
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P.
52.  Relators ask this court to stay the foreclosure sale of certain real
property until their bill of review has been heard and cancel any sale of
property or direct the trial court to vacate its judgment.
            Relators have not established they are entitled to mandamus
relief.  Accordingly, we deny relators’ petition for writ of mandamus and motion
for emergency relief. 
 
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Seymore, Boyce, and Christopher.